Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 5/17/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The FOREIGN and NPL documents therein listed are found in the file-wrapper for parent applications 16/872066, 15/982251, and were reviewed, per MPEP 707.05(a). Pursuant to 37 CFR 1.98(d), if the IDS submitted in the parent application complies with 37 CFR 1.98(a) to (c), copies of the patents, publications, pending U.S. applications, or other information submitted in the parent application need not be resubmitted in the continuing application.  MPEP § 609.02 (B)(2).  The references therein have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 13-16, 25-30,  of U.S. Patent No. US 10,649,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application. For example, the application elements “roller wave and/or edge kink non-planarity deformations” correspond to the patent’s “non-planarity waviness.”

Application 17/746,028
US Patent US 10,649,252
1. A privacy glazing structure comprising: a first rigid substrate formed of glass; a 
second rigid substrate formed of tempered float glass that is generally parallel to the first rigid substrate, the second rigid substrate having a first surface and a second surface opposite the first surface, the second rigid substrate exhibiting roller wave and/or edge kink non- planarity deformations; 
a spacer positioned between the first rigid substrate and the second rigid substrate to define a between-pane space; a flexible substrate having a first surface and a second surface opposite the first surface; a first substantially transparent conductive layer carried on the first surface of the flexible substrate; a second substantially transparent conductive layer carried on the first surface of the second rigid substrate facing the between-pane space; and an electrically controllable optically active material disposed within a cavity formed between the first surface of the flexible substrate and the first surface of the second rigid substrate, 








where the flexible substrate is sufficiently flexible to conform to the roller wave and/or edge kink non-planarity deformations of the second rigid substrate.
1. A privacy glazing structure comprising: a first rigid substrate of transparent material; a second rigid substrate of transparent material that is generally parallel to the first rigid substrate, the second rigid substrate having a first surface and a second surface opposite the first surface; 


a spacer positioned between the first rigid substrate and the second rigid substrate to define a between-pane space; a flexible substrate having a first surface and a second surface opposite the first surface; a first substantially transparent conductive layer carried on the first surface of the flexible substrate; a second substantially transparent conductive layer carried on the first surface of the second rigid substrate facing the between-pane space; and an electrically controllable optically active material, wherein the flexible substrate is bonded about its perimeter to the first surface of the second rigid substrate to form a cavity therebetween, the electrically controllable optically active material is disposed within the cavity, and the second rigid substrate exhibits non-planarity waviness having peaks projecting toward the between-pane space and valleys recessed away from the between-pane space, and the flexible substrate is sufficiently flexible to conform to non-planarity of the second rigid substrate, the flexible substrate conforming to the non-planarity of the second rigid substrate by mirroring the non-planarity waviness of the second rigid substrate such that the cavity has a substantially uniform thickness across the structure.
1. A privacy glazing structure comprising: a first rigid substrate formed of glass; a second rigid substrate formed of tempered float glass that is generally parallel to the first rigid substrate, the second rigid substrate having a first surface and a second surface opposite the first surface, the second rigid substrate exhibiting roller wave and/or edge kink non- planarity deformations; 
a spacer positioned between the first rigid substrate and the second rigid substrate to define a between-pane space; 
a flexible substrate having a first surface and a second surface opposite the first surface; a first substantially transparent conductive layer carried on the first surface of the flexible substrate; a second substantially transparent conductive layer carried on the first surface of the second rigid substrate facing the between-pane space; and 




an electrically controllable optically active material disposed within a cavity formed between the first surface of the flexible substrate and the first surface of the second rigid substrate, where


the flexible substrate is sufficiently flexible to conform to the roller wave and/or edge kink non-planarity deformations of the second rigid substrate.
28. A privacy glazing structure comprising: a first rigid substrate of transparent material; a second rigid substrate of transparent material that is generally parallel to the first rigid substrate, the second rigid substrate having a first surface and a second surface opposite the first surface; 


a spacer positioned between the first rigid substrate and the second rigid substrate to define a between-pane space; 
a flexible substrate having a first surface and a second surface opposite the first surface; a first substantially transparent conductive layer carried on the first surface of the flexible substrate; a second substantially transparent conductive layer carried on the first surface of the second rigid substrate facing the between-pane space; and an electrically controllable optically active material, 
wherein the flexible substrate is bonded about its perimeter to the first surface of the second rigid substrate to form a cavity therebetween, the electrically controllable optically active material is disposed within the cavity, the first surface of the second rigid substrate has an optical roll wave distortion value for a centermost 90% area of the first surface ranging from 10 millidiopters to 180 millidiopters, and 
the flexible substrate is sufficiently flexible to conform to non-planarity of the second rigid substrate.
2
2, 29
3
3
4
30
5
5
6
6
7
7
8
1
9
13
10
14
11
15
12
16
13
25
14
26
15
27


Examiner's Note
With respect to claim(s) 1-15, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 1, the prior art does not teach or suggest “A privacy glazing structure” including the specific arrangement for “an electrically controllable optically active material disposed within a cavity formed between the first surface of the flexible substrate and the first surface of the second rigid substrate, where the flexible substrate is sufficiently flexible to conform to the roller wave and/or edge kink non-planarity deformations of the second rigid substrate” as set forth in the claimed combination(s).
With respect to claims 2-15, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”flex
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872